Musmanno, J.,
This is an appeal from a decision of the Workmen’s Compensation Board setting aside a final receipt and ordering the case back to the referee for further testimony. . . .
1. Does not The Workmen’s Compensation Act require the Workmen’s Compensation Board to sit as a board so that the argument can he heard by all of the members of the board, rather than by one member thereof, regardless of the fact that counsel did not request to be heard by the board?
Strictly speaking, The Workmen’s Compensation Board consists of three members; thus the board cannot function except through the three members acting collectively. However, The Workmen’s Compensation Act of June 21, 1939, P. L. 520, has provided that the board may operate through one member alone. Section 421 of the act states: “All hearings before the board, or one or more members thereof, or before a referee shall be public.”
By inference the one-man provision applies as well to appeals.
We must take judicial notice of the fact that the Workmen’s Compensation Board, without objection, has been hearing appeals through one-man tribunals for years, and we must also take cognizance of the fact that, unless this division of the board were permitted, it would be impossible (on account of the vast volume of business) for many of the appeals to be heard within some reasonable time after the appeal is in order. . . .